DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 and 17-24 are pending. Claim 1-5 and 24 are withdrawn.
Previous rejections of the claims are withdrawn in view of the amendments to the claims. New rejection under 35 USC 103 is provided below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claims 6-15, 17-21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over de Souza (US 2004/0222134) in view of Monson (US 20160075954).
With respect to claims 6, 8, 11, 14, 15 and 17-19, de Souza teaches a one-pot oxidation and extraction process wherein a hydrocarbon feed is mixed with a sorbent composition comprising water, organic acid and hydrogen peroxide oxidizing agent (0053) in a reaction vessel (abstract; figure 4; 0066-0067). Sulfur and nitrogen are partially oxidized and simultaneously extracted by the oxidant solution (0025). The effluent is passed to a separation vessel 4 yielding an upper oxidized hydrocarbon phase and a lower aqueous phase containing the oxidized sulfur and nitrogen (figure; 0025). Separation may be decanting (0076). 
de Souza does not teach providing a second vessel pair and contacting the separated hydrocarbon effluent 14 from the first vessel pair 1, 4 in the second vessel pair and recycling the sorbent from the second vessel pair as the sorbent in the first. 
With respect to two stages, it has been held obvious to provide duplication of process steps for a known purpose to achieve a known result. Here, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a series of duplicate oxidation-extraction steps in order to further reduce the concentration of sulfur in the hydrocarbon stream. de Souza teaches a first reaction vessel pair, contacting the sorbent, organic acid catalyst and oxidant with hydrocarbon and simultaneously oxidizing and extracting a portion of sulfur compounds. Duplication of the oxidation and extraction steps would result in subjecting the hydrocarbon effluent from the first separation vessel to a second mixing step, contacting with sorbent composition including organic acid catalyst and oxidant for simultaneously oxidizing and extracting additional sulfur compounds, and separating a second hydrocarbon phase having further reduced sulfur content from a second water phase having oxidized sulfur. 

Where utilizing a duplicate-stage oxidation and extraction process having two or more stages, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a countercurrent configuration as shown in Monson in the process of de Souza providing duplicate steps using known techniques and allowing the utilization of recycle solvent and minimizing the fresh solvent requirements. 
With respect to claim 7, the processes of de Souza and Monson are continuous processes. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a transfer valve between the reaction and settling vessels as common means for controlling flow between the two vessels.
With respect to claims 9-10 and 12-13, de Souza requires mixing under agitation (0025) but fails to teach wherein the mixing occurs using a shear plate or recirculation. It has been held that apparatus limitations are not entitled to patentable weight in method claims and do not support the patentability of the subject matter encompassed by the prior art unless there is evidence indicating the criticality and superior results of the limitations. See Ex Parte Norio Akamatsu (BPAI 1992) and In re Gelnovatch, 595 F.2d32, 37, 210 USPQ 136,141 (CCPA1979). 
With respect to claim 20, it has been held that selection of any order of mixing ingredients is prima facie obvious. Here, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to mix the sorbent, acid, oxidant prior to mixing with the hydrocarbon or adding each to the reactor individually as one of a limited means for mixing the reagents and feed. 
With respect to claims 21 and 23, de Souza teaches wherein the reaction conditions include a pressure of atmospheric or higher and a temperature which starts at ambient and then is heated to 60-80C reaction temperature, and after is cooled (0071). De Souza teaches wherein the weight percent of the peroxide solution and organic acid based on the raw hydrocarbon is of from 6 to 15 (claim 18).
Claims 6-15, 17-21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over de Souza (US 2004/0222134) in view of Monson (US 2016/0075954) as applied to claim 6 above, further in view of Rankin (US 2011/0108464) and Martinine (US 2010/0300938).
With respect to claim 22, de Souza and Monson are silent regarding wherein the reagent in the sorbent portion further includes a strong acid. 
However, sulfuric acid is a strong agent and known oxidizing agent (Martinine 0046) as well as solvent for extracting oxidized heteroatoms (Rankin 0037).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize sulfuric acid in place of or in addition to the oxidant, acid, extractant composition of de Souza because sulfuric acid is a known oxidant, acid catalyst and extractant in the oxidative desulfurization process. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 6-15 and 17-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRANDI M DOYLE/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771